Opinión disidente del
Juez Asociado Señor Negrón García.
La adjudicación recta de este recurso exige más que la doctrina de contrato en beneficio de tercero. Expongamos los hechos según surgen de los múltiples negocios realizados.
r — H
José A. Olivari Antongiorgi y María L. Olivari Anton-giorgi eran los dueños de cinco (5) propiedades que Villa Olimpia Development Corp. (en adelante Villa Olimpia) in-*870teresaba adquirir para construir unas viviendas. Para ello, el 18 de junio de 1973 suscribieron la Escritura Núm. 89 de venta, agrupación e hipoteca ante el notario público Carlos M. Franco Soto. La hipoteca sobre la totalidad del terreno era la garantía que Villa Olimpia suscribió a favor de los vendedores Olivari Antongiorgi por el balance impagado del precio, en virtud de dos (2) pagarés por $147,849.28 y $153,583.23, respectivamente, que debían satisfacerse en cuatro (4) plazos anuales comenzando en junio de 1974. Dado el interés de Villa Olimpia de desarrollar la propie-dad, pactaron específicamente en la escritura:
Es el propósito de la compradora VILLA OLIMPIA DEVELOPMENT CORPORATION desarrollar y urbanizar los terrenos objeto de esta compraventa para lo cual han de obtener un préstamo de Continental Resources Corporation-PR., or assig-nee, por una suma aún no determinada, para financiar la ur-banización y la construcción de unidades de vivienda en la misma, por lo que los Vendedores por la presente y desde ahora postergan y subordinan la hipoteca aquí constituida, a favor de la que se constituya por VILLA OLIMPIA DEVELOPMENT CORPORATION o sus sucesores en título o intereses, para de-sarrollar y urbanizar los terrenos a favor de la Continental Resources Corporation-P.R., or assignee, siempre y cuando que el producido de dicho préstamo garantizado hipotecariamente, se use única y exclusivamente en el desarrollo de los terrenos ob-jeto de esta compraventa. Apéndice, pág. 64.
Ese mismo día, Villa Olimpia otorgó la Escritura Núm. 116 ante el notario público Manuel Correa Calzada, cons-tituyendo una hipoteca a favor de Continental Resources Corporation-RR. (en adelante Continental) por $9,201,600. Como garantía, Villa Olimpia suscribió un pagaré hipote-cario a favor de Continental, vencedero el 30 de junio de 1976.
El 11 de marzo de 1974, Villa Olimpia —quien había cambiado su nombre corporativo a Bertelix Development Corporation— junto con Continental y el Banco Central y Economías (en adelante el banco), otorgaron la Escritura Núm. 34 ante el notario público Herman Cestero Rodrí-*871guez con el propósito de enmendar la Escritura Núm. 116 y su pagaré hipotecario, el cual se hizo pagadero a su presen-tación o demanda. En esa escritura se eliminó que era a favor de Continental y, también, la cláusula que especifi-caba que el dinero de la hipoteca se prestaba para el desa-rrollo y construcción del terreno. Surge que el Banco par-ticipó como tenedor del pagaré hipotecario en calidad de prenda, en garantía de un adelanto de dinero que hiciera a Bertelix.
El 23 de julio de 1974, Bertelix y el Banco celebraron un contrato de prenda y préstamo, en el cual éste proveería el financiamiento para la construcción del proyecto hasta la suma agregada de $6,038,865, sin que en momento alguno el principal prestado excediese de $3,818,690. A cambio, el Banco recibió el pagaré garantizado por la hipoteca in-cluida en la Escritura Núm. 116, en calidad de prenda.
El 29 de julio de 1974 el Registrador de la Propiedad de San Germán suspendió la inscripción de la Escritura Núm. 89 original por no haberse dividido el precio de venta entre las fincas agrupadas; ello provocó que la Escritura Núm. 116 tampoco se inscribiera.
El 1ro de agosto de 1975, el licenciado Franco Soto re-cogió las escrituras, subsanó el defecto y las presentó nuevamente. La Escritura Núm. 89 quedó inscrita el 14 de agosto de 1975 y la Escritura Núm. 116 el 15 de septiembre de 1975, con la nota del Registrador de la Propiedad si-guiente:
En su virtud, inscribo a favor de Continental Resources Corporation de Puerto Rico, or its order or assignee, su expresado derecho de hipoteca que adquiere sobre esta finca denegándose en cuanto al grado de primera hasta tanto no se ratifique la mención señalada en esta inscripción, aclarándose .... Solicitud de revisión, pág. 5.
La mención al margen de la inscripción de la Escritura Núm. 116 dispone: “Acta aclaratoria y ratificación de los titulares y la Continental Resources y se defina bien, que *872una es primera y la otra, segunda.” Solicitud de revisión, pág. 5 esc. 5.
Así las cosas, inexplicablemente San Juan Abstract Company, Inc. realizó a solicitud del Banco un estudio de título de 5 de abril de 1976, en el cual señaló que la “hipo-teca [incluida en la Escritura Núm. 116] tiene rango de primera, por haberse postergado en su beneficio la que se señalará bajo el número 3 de [e]ste epígrafe de gravámenes [en Escritura Núm. 89] ...”. (Énfasis en el original.) Apén-dice, pág. 180.
El 12 de abril de 1976, Yauco Homes adquirió la propie-dad mediante la Escritura Núm. 214 otorgada ante el no-tario público Baldomero Collazo Salazar.
El 13 de abril de 1976, los Olivari Antongiorgi, acreedo-res de la hipoteca incluida en la Escritura Núm. 89, Yauco y el Banco otorgaron ante el notario público Baldomero Collazo Salazar la Escritura Núm. 218 de Poder Especial. En ella, los Olivari Antongiorgi y Yauco modificaron la fe-cha de vencimiento de los pagarés a que los Olivari tenían acreencia. Convinieron también en liberar los solares y ca-sas gravados con dicha hipoteca para facilitar su venta. En consideración, el Banco les remitiría el pago de mil sesenta dólares ($1,060) por unidad liberada. Para ello otorgaron un Poder irrevocable al Banco para autorizarlo a hacer las liberaciones. Nada se hizo constar sobre la posposición de la hipoteca inscrita a favor de los Olivari Antongiorgi.
El 3 de mayo de 1976, Bertelix, Yauco y el Banco suscri-bieron un contrato complementario modificando el de prenda y préstamo que Bertelix y el Banco celebraron el 23 de julio de 1974. Yauco asumió y se responsabilizó solida-riamente con Bertelix por el préstamo concedido hasta el momento y extendió el contrato de prenda a favor del Banco. El Banco aumentó el financiamiento a $8,890,048.12 para la construcción de ciento noventa y ocho (198) unidades de vivienda.
*873El 1ro de mayo de 1977, Yauco y el Banco suscribieron un segundo contrato complementario en el cual se redujo el número de unidades a construirse de ciento noventa y ocho (198) a ochenta y tres (83). El Banco aumentó en $1,583,767.43 el financiamiento adelantado para el desarrollo.
El 7 de diciembre de 1978, Yauco y el Banco otorgaron la Escritura Núm. 59 ante el notario público Noel González Miranda mediante la cual Yauco entregó veintiséis (26) unidades de vivienda como Dación en Pago Parcial al Banco por la cifra de $799,279.33 de los $4,400,000 que le debía en principal. El Banco liberó esas propiedades de la hipoteca constituida a su favor.
El Banco, el 31 de mayo de 1979, envió una carta a los Olivari Antongiorgi informando que, conforme al poder que se le otorgó, liberó dieciséis (16) solares segregados de la finca hipotecada. Incluyó cheque a estos efectos por la can-tidad de ocho mil ochocientos cuarenta dólares ($8,480). Renunció como apoderado de los Olivari Antongiorgi al de-cidir no proveer financiamiento adicional al proyecto.
Al Yauco no haber cumplido con el repago del préstamo de construcción, el Banco declaró vencido y exigible el balance impagado. Demandó a Yauco en ejecución de hipoteca. Demandó también a los Olivari Antongiorgi exi-giéndoles que subrogaran su hipoteca a la existente a favor de Continental.
El Tribunal Superior, Sala de Ponce (Hon. Felipe Ortiz Ortiz, Juez) declaró con lugar la demanda instada contra Yauco; no así la acción contra los Olivari Antongiorgi. De dicha sentencia recurrió el Banco y hoy este Foro revoca. Disentimos.
*874HH HH
Sabido es que para que una hipoteca esté debidamente constituida es requisito que conste en una escritura pú-blica y se inscriba en el Registro de la Propiedad. Art. 188 de la Ley Hipotecaria y del Registro de la Propiedad, 30 L.P.R.A. see. 2607; Martínez v. Colón Franco, Concepción, 125 D.P.R. 15 (1989); Rosario Pérez v. Registrador, 115 D.P.R. 491, 493 (1984). Su rango se determina por estricto orden de presentación conforme la norma de primero en tiempo, primero en derecho. La excepción a esta norma es cuando las partes expresamente convienen un orden distinto. Para ello es necesario el consentimiento de los acreedores hipotecarios existentes al momento de convenir la alteración del rango.(1) De igual manera se presume que los derechos registrados existen y pertenecen a su titular en la forma determinada por el asiento respectivo. 30 L.P.R.A. see. 2354. Los asientos —así como los actos inscri-tos— deben estimarse válidos hasta tanto los tribunales declaren su nulidad. Consejo Tit. C. Parkside v. MGIC Fin. Corp., 128 D.P.R. 538 (1991).
La calificación efectuada por el Registrador de la Pro-piedad no tiene el propósito de declarar la existencia o inexistencia de un derecho dudoso o controvertido entre partes contendientes. R.M. Roca Sastre, Derecho Hipotecario, 7ma ed., Barcelona, Ed. Bosch, 1979, T. II, pág. 265; Ramírez Lebrón v. Registrador, 131 D.P.R. 76 (1992). Cabassa v. Registrador, 116 D.P.R. 861, 864 (1986). Dichos derechos tendrán que dilucidarse mediante acción judicial ordinaria, correspondiendo a la parte que impugna el con-tenido del Registro de la Propiedad el peso de rebatir la presunción de corrección que le afecta.
*875HH HH
En el caso de autos, debemos determinar si el Banco puede requerir que se subordine el rango de la hipoteca a favor de los Olivari Antongiorgi a la suya, a la luz de las negociaciones realizadas para el desarrollo del proyecto. El remedio que solicita el Banco es exigible sólo mediante ac-ción ordinaria para demostrar la existencia del acuerdo y que sus actuaciones, con posterioridad a la denegatoria, no reflejan su conformidad con la calificación del Registrador de la Propiedad.
De las actuaciones del Banco, luego de la calificación del Registrador de la Propiedad, se desprende su conocimien-to(2) y conformidad de que la hipoteca a su favor tenía rango de segunda.
La prueba presentada por el Banco para sostener la obligación de los Olivari Antongiorgi de postergar su hipo-teca consistió en la escritura de venta, agrupación e hipo-teca (Escritura Núm. 89) otorgada por los Olivari Anton-giorgi y Villa Olimpia. Ese documento incluyó la cláusula de postergación en la cual el Banco se ampara.
Es importante destacar que los Olivari Antongiorgi no se comprometieron a postergar eventualmente su acreencia. Hicieron la postergación expresamente a partir de la fecha del otorgamiento de la escritura. La suspensión del Regis-trador de la Propiedad en inscribirla fue lo que motivó que la postergación no se hiciera efectiva. La negativa del Re-gistrador a reconocer la posposición de la hipoteca pudo haberse remediado mediante recurso gubernativo ante este Foro(3) o sometiendo un acta aclaratoria y ratificación *876de los titulares de acuerdo con la mención al margen de la inscripción. Al momento de la presentación de la demanda ambas alternativas habían caducado.
Al otorgarse ante el notario público Baldomero Collazo Salazar la Escritura Núm. 218 de Poder Especial, el 13 de abril de 1976, la deuda del desarrollador Yauco Homes con los Olivari Antongiorgi estaba vencida y exigible mediante la ejecución de la hipoteca que tenían a su favor. El Banco se comprometió a remitir la suma de mil sesenta dólares ($1,060) por cada liberación realizada conforme al poder concedídole, a la vez que consiguió que se modificara la fecha de vencimiento de los pagarés de los Olivari Anton-giorgi y evitó así la ejecución de la hipoteca que los garantizaba. Es evidente que la intención de las partes al otorgar este contrato era saldar lo adeudado a los Olivari Antongiorgi sin tener que recurrir a la ejecución de la hipoteca. Del Banco entender que tenía una acreencia hi-potecaria de mejor rango que la de los Olivari Antongiorgi, no era menester llegar a este tipo de acuerdo, pues su acreencia hubiese estado debidamente protegida. La modi-ficación de la fecha del vencimiento demuestra el conoci-miento, por parte del Banco, que su hipoteca tenía rango de segunda. Si la hipoteca a favor de los Olivari Anton-giorgi hubiese sido segunda en rango, la modificación de la fecha de vencimiento hubiese sido innecesaria, pues aun-que vencida la obligación, no hubiesen podido cobrar su acreencia al encontrarse tras una primera hipoteca de $9,201,600.
Como puede apreciarse, desde que se otorgó la escritura de Poder Especial, el Banco incurrió en una obligación personal frente a los Olivari Antongiorgi. El pago de mil se-senta dólares ($1,060) por liberación realizada tenía el pro-pósito de garantizar el pago de su acreencia.
Es necesario señalar que al momento de otorgarse el *877Poder se estimaba que el proyecto constaría con alrededor de doscientas (200) unidades de vivienda. Prueba de esto es el segundo contrato complementario celebrado el 1ro de marzo de 1977 en el que Yauco y el Banco, sin el consenti-miento de los Olivari Antongiorgi, redujeron el número de unidades a construirse de ciento noventa y ocho (198) a ochenta y tres (83). Evidentemente, la cuantía que recibi-rían los Olivari Antongiorgi por las liberaciones quedaría sustancialmente reducida con este cambio. Para ello era necesario su consentimiento, pues con cada liberación dis-minuía su garantía.
El Banco no puede compeler a los Olivari Antongiorgi a postergar el rango de su hipoteca cuando resulta meridia-namente claro que antes de otorgarse la escritura de Poder Especial sabía que su rango era inferior al de éstos. Los Olivari Antongiorgi accedieron a la propuesta que le hi-ciera el Banco para no tener que llegar a ejecutar su hipo-teca confiando en que el Banco saldaría su acreencia. El Banco no sólo incumplió con la obligación asumida al con-cedérsele el poder irrevocable, sino que también menos-cabó la garantía de los Olivari Antongiorgi. Los actos rea-lizados por el propio Banco le impiden obligar a los Olivari Antongiorgi a postergar su rango hipotecario. Meléndez Pinero v. Levitt & Sons of P.R., 129 D.P.R. 521 (1991); Int. General Electric v. Concrete Builders, 104 D.P.R. 871, 878 (1976). Hacerlo es una injusticia; confirmaríamos.

 Bajo la Ley Hipotecaria y del Registro de la Propiedad de 1979 se especifi-caron los requisitos para la permuta o posposición de rango de hipoteca. Véase 30 L.P.R.A. sec. 2608. La antigua Ley Hipotecaria, vigente al otorgarse la Escritura Núm. 89, no regulaba la permuta o posposición de rango, por lo que se regía por el Código Civil.


 Al ser público el Registro de la Propiedad para quienes tengan interés en averiguar el estado jurídico de los bienes inmuebles o derechos reales inscritos, se imputa por ficción legal el conocimiento de la constancia registral. García Larrinua v. Lichtig, 118 D.P.R. 120, 137 (1986). El que el Banco confiara en el estudio de título realizado por una compañía privada podría dar margen a una reclamación contra ésta, más no tiene repercusión respecto al contenido del Registro de la Propiedad.


 El recurso gubernativo hubiese sido a los efectos de determinar si a base de los documentos presentados para su inscripción era necesaria la ratificación de los *876titulares; no para declarar la existencia de un derecho.